DETAILED ACTION
Claim(s) 1-8 are presented for examination. 
Claims 1 and 5 are amended.
The present application is being examined under the pre-AIA  first to invent provisions

Interview 
An Examiner initiated interview was conducted on July 30th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210731). 

Applicant’s amendments filed July 27th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Bims” in view of “Kashyap” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Specification
No arguments are presented in view of Examiner’s objection to the title of the disclosure. The objection is maintained.  
 
Response to Arguments
Applicant’s arguments (see remarks pages 5-6 of 7) filed July 27th, 2021 with respect to rejection of claim(s) 1-8 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, ...neither Bims nor Kashyap, alone or in any proper combination, teaches or suggests "wherein the QoS classifier is generated by a layer between a higher protocol layer providing the media data packet and a lower protocol layer which is a network layer, and wherein the media data related information provided by the higher protocol layer is abstracted and the abstracted media data related information is provided to the lower protocol layer..." [Remarks, page 6 of 7].
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bims (US 2010/0002692 A1) fig. 2, pg. 2, ¶13 lines 1-7; ¶15 lines 9-14 discloses.

    PNG
    media_image1.png
    267
    926
    media_image1.png
    Greyscale

	“Current and next generation access networks can perform deeper packet inspection than the aforementioned "Type of Service" fields in order to perform the packet classification required for QoS policy enforcement. Deeper packet inspection can allow packet classification of higher protocol layers in application streams with such classification mapped to specific QoS policies.”
	
	“...Static provisioning for packet types of changing requirements often unnecessarily wastes high priority network resources on lower priority packet types, and increases the number of bytes necessary for transmitting the entire media stream 202 (and likewise, increases the media stream's 202 expected transfer time).”

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

US Publication Document: Sammour et al. (US 2008/0123660 A1).
[See fig. 6, pg. 3, ¶38 lines 1-18, the classification unit 402 extracts the marker bit 602, the payload type field 604, and/or any other fields in the RTP header 600 and classifies packets into the proper QoS classes based on that].

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469